


110 HR 3275 IH: U.S.-China Language Engagement

U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3275
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2007
			Mrs. Davis of
			 California (for herself, Mr. Larsen of
			 Washington, Mr. Kirk,
			 Mr. Israel, and
			 Mr. Boustany) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To support programs that offer instruction in Chinese
		  language and culture, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 U.S.-China Language Engagement
			 Act.
		2.DefinitionsIn this Act:
			(1)Elementary
			 school, local educational agency, secondary school, State educational
			 agencyThe terms elementary school, local
			 educational agency, secondary school, and State
			 educational agency have the meanings given such terms in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(2)Physical
			 exchangeThe term physical exchange means an
			 academic, professional, or cultural exchange between the United States and the
			 People’s Republic of China that requires international travel by one or more
			 individuals involved in the exchange.
			(3)SecretaryThe
			 term Secretary means the Secretary of Education.
			(4)Virtual
			 exchangeThe term virtual exchange means an
			 academic, professional, or cultural exchange between the United States and the
			 People’s Republic of China that does not require international travel by one or
			 more individuals involved in the exchange.
			3.Programs for
			 Chinese language and cultural studies instruction
			(a)Program
			 authorized
				(1)In
			 generalFrom amounts appropriated under subsection (e), the
			 Secretary of Education shall award grants, on a competitive basis, to local
			 educational agencies to carry out innovative model programs providing for the
			 establishment, improvement, or expansion of Chinese language and cultural
			 studies instruction for elementary school and secondary school students in the
			 schools served by such local educational agencies.
				(2)DurationA
			 grant under paragraph (1) shall be for a period of three years.
				(b)RequirementsIn
			 awarding a grant under subsection (a) to a local educational agency, the
			 Secretary shall support programs that—
				(1)demonstrate
			 approaches that can be disseminated and duplicated in other local educational
			 agencies; and
				(2)may include a
			 professional development component.
				(c)ReservationThe
			 Secretary may reserve not more than .05 percent of funds appropriated under
			 subsection (e) to evaluate the effectiveness of the programs funded under this
			 section.
			(d)Applications
				(1)In
			 generalA local educational agency desiring a grant under this
			 section shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require.
				(2)Special
			 considerationIn awarding grants under this section, the
			 Secretary shall give special consideration to applications describing programs
			 that—
					(A)include intensive
			 summer Chinese language instruction programs for professional development, with
			 particular regard to such programs that include physical exchanges;
					(B)link speakers in
			 the community who are bilingual in English and Chinese with elementary and
			 secondary schools in order to promote two-way language learning;
					(C)promote the
			 sequential study of Chinese language for students, beginning in elementary
			 school;
					(D)make effective use
			 of technology, such as computer-assisted instruction, language laboratories, or
			 distance learning, to promote Chinese language study;
					(E)promote innovative
			 activities, such as Chinese language immersion, partial Chinese language
			 immersion, or content-based instruction; and
					(F)promote a
			 comprehensive approach to learning Chinese, which includes programs on the
			 history and culture of China.
					(e)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 carry out this section $20,000,000 for fiscal year 2008, $25,000,000 for each
			 of the fiscal years 2009 through 2012, and such sums as are necessary for each
			 succeeding fiscal year.
				(2)Availability of
			 fundsAmounts appropriated under this subsection are authorized
			 to remain available until expended.
				4.School language
			 technology enhancement
			(a)Program
			 authorizedFrom amounts appropriated under
			 subsection (e) for a fiscal year, the
			 Secretary shall award grants to local educational agencies in order for such
			 agencies to acquire communications technologies or equipment to improve Chinese
			 language instruction in elementary schools and secondary schools through
			 computer-assisted instruction, distance learning, and virtual exchanges.
			(b)ApplicationEach
			 local educational agency desiring a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and containing such
			 information as the Secretary may require.
			(c)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to local
			 educational agencies that commit use the grant funds to acquire communications
			 technologies or equipment for the purpose of conducting virtual exchanges
			 involving elementary school students and secondary school students served by
			 the local educational agencies.
			(d)Use of
			 fundsA local educational agency receiving a grant under this
			 section shall use the grant to acquire communications technologies or equipment
			 that—
				(1)may be used for
			 collaborative ventures with—
					(A)foreign language
			 and area or international studies centers supported under section 602(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1122(a)); or
					(B)national language resource and training
			 centers supported under section 603 of the Higher Education Act of 1965 (20
			 U.S.C. 1123); and
					(2)shall be used to
			 conduct virtual exchanges with schools or other educational institutions in the
			 People’s Republic of China.
				(e)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 to carry out this section $20,000,000 for each of fiscal years 2008 through
			 2011, $10,000,000 for fiscal year 2012, and such sums as may be necessary for
			 each succeeding fiscal year.
				(2)Availability of
			 fundsAmounts appropriated under this subsection are authorized
			 to remain available until expended.
				5.Sense of Congress
			 regarding benefit of exposure to Chinese language and cultureIt is the sense of Congress that an increase
			 in the number of students who receive substantial exposure to Chinese language
			 and cultural studies before graduating from secondary school will enhance the
			 global economic competitiveness of the United States in the 21st
			 century.
		
